                                            




Exhibit 10.1

ADDENDUM TO
EMPLOYMENT AGREEMENT


THIS ADDENDUM TO EMPLOYMENT AGREEMENT (the "Addendum") is made and entered into
as of the 26th day of October, 2011, and is effective as of July 6, 2011 (the
"Addendum Date"), by and between LENDER PROCESSING SERVICES, INC., a Delaware
corporation (the "Company"), and Lee A. Kennedy (the "Employee") for the purpose
of modifying and amending certain terms of that Employment Agreement (the
“Employment Agreement”), with an Effective Date of March 26, 2010, by and
between Company and Employee, as more specifically set forth below. All
capitalized terms that are not otherwise defined in this Addendum shall have the
meanings attributed to them in the Employment Agreement. In consideration of the
mutual covenants and agreements set forth herein, the parties agree as follows:
1.    Employment and Duties. Subject to the terms and conditions of this
Addendum, the Company employs Employee to serve as its Executive Chairman and
Chief Executive Officer on an interim basis until such time as Company’s Board
of Directors is able to identify and appoint a suitable candidate to serve as
Chief Executive Officer of Company on a permanent basis. Employee accepts such
employment and agrees to undertake and discharge the duties, functions and
responsibilities commensurate with the aforesaid position and such other duties
and responsibilities as may be prescribed from time to time by the Board of
Directors of the Company (the "Board"). Employee shall devote such business
time, attention and effort reasonably necessary to perform his duties hereunder.
2.    Term. The term of this Addendum (the “Addendum Term”) shall commence on
the Addendum Date and, unless Employee’s employment with Company is terminated
prior to the expiration of the Addendum Term, shall continue through June 30,
2012 (the “Reversion Date”), at which time this Addendum shall terminate and the
terms of Employee’s employment with Company shall revert to and be governed by
the terms of the Employment Agreement without any reference to this Addendum.
Notwithstanding any termination of this Addendum or Employee's employment,
Sections 5 and 6 shall remain in effect until any and all obligations and
benefits that accrued prior to termination are satisfied.
3.    Salary. During the Addendum Term, Section 4 of the Employment Agreement
titled “Salary” shall be disregarded, and Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of no less than
$880,000 per year, payable at the time and in the manner dictated by Company's
standard payroll policies (the "Annual Base Salary").
4.    Other Compensation and Fringe Benefits. During the Addendum Term, Section
5 of the Employment Agreement titled “Other Compensation and Fringe Benefits”
shall be disregarded and, in addition to any executive bonus, pension, deferred
compensation and long-term incentive plans which Company or an affiliate of
Company may from time to time make available to Employee, Employee shall be
entitled to the following during the Addendum Term:
(a)
the standard Company benefits enjoyed by Company's other top executives as a
group;

(b)
medical and other insurance coverage (for Employee and any covered dependents)
provided by Company to its other top executives as a group;









--------------------------------------------------------------------------------

(c)
supplemental disability insurance sufficient to provide two-thirds of Employee's
pre-disability Annual Base Salary;

(d)
an incentive bonus opportunity under Company's Amended and Restated Omnibus
Incentive Plan ("Omnibus Plan") with such opportunity to be earned based upon
attainment of performance objectives established by the Board or Committee
("Incentive Bonus"). Employee's target Incentive Bonus under the Omnibus Plan
shall be no less than 165% of Employee's Annual Base Salary (the “Incentive
Bonus Opportunity”). The Incentive Bonus shall be paid no later than September
15, 2012; and

(e)
participation in equity awards made under the Omnibus Plan, as approved by the
Compensation Committee of Company’s Board of Directors.

5.    Obligations of Company Upon Appointment of Permanent Chief Executive
Officer. At such time as the Board of Directors completes its search for and
appoints a permanent Chief Executive Officer of the Company, Employee shall
cease to serve in that capacity and, unless otherwise determined by the Board of
Directors and/or Employee, will continue to serve solely as Executive Chairman.
If such appointment occurs prior to the Reversion Date and Employee continues to
serve as Executive Chairman of Company, then Employee shall be entitled to the
following:
(a)
Employee shall continue to receive the Annual Base Salary described in Section 3
of this Addendum for the remainder of the Addendum Term; and

(b)
Employee shall be entitled to receive the Incentive Bonus described in Section
4(d) of the Addendum, subject to the Board’s or a Committee’s determination of
Employee’s achievement of the performance objectives associated therewith,
without any proration for any part of the Addendum Term during which Employee
did not serve as Chief Executive Officer of the Company.

In the event that the Board of Directors appoints a permanent Chief Executive
Officer of the Company and it is determined by the Board of Directors and/or
Employee that Employee’s employment with Company shall terminate in connection
with such appointment, then the provisions of this Section 5 shall not apply and
Employee shall instead be entitled to the payments described in Section 6 of
this Addendum below.
6.    Obligations of Company Upon Termination of Employment. During the term of
this Addendum, Section 9 of the Employment Agreement titled “Obligations of
Company Upon Termination” shall be disregarded, and the provisions of this
Section 6 shall instead apply.
(a)
Termination by Company for a Reason Other than Cause, Death or Disability and
Termination by Employee for Good Reason. If Employee's employment is terminated
by: (1) Company for any reason other than Cause, Death or Disability; or (2)
Employee for Good Reason:

(i)
Company shall pay Employee the following (for the avoidance of doubt, the

--------------------------------------------------------------------------------

amounts payable under this Section 9(a)(i) shall be referred to collectively as
the "Addendum Accrued Obligations"): (A) within five (5) business days after the
Date of Termination, any earned but unpaid Annual Base Salary described in
Section 3 of this Addendum; and (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Employee for expenses incurred prior to the Date of Termination;
(ii)
Company shall pay Employee, within thirty (30) business days after the Date of
Termination, a lump-sum payment equal to the unpaid portion of Employee’s Annual
Base Salary described in Section 3 of this Addendum for the remainder of the
Addendum Term;

(iii)
Company shall pay Employee, within thirty (30) business days after the Date of
Termination, a lump-sum payment equal to 300% of the sum of: (A) Employee's
minimum Annual Base Salary as Executive Chairman of the Company, as more
specifically described in Section 4 of the Employment Agreement (which, for the
avoidance of doubt, is $250,000); and (B) the highest Annual Bonus paid to
Employee by Company within the three (3) calendar years preceding his
termination of employment;

(iv)
Company shall pay Employee, within thirty (30) business days following the end
of the performance period relating thereto, any amounts owed to Employee with
respect to the Incentive Bonus in accordance with the award agreement relating
thereto.

(v)
All stock option, restricted stock and other equity-based incentive awards
granted by Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be;
unless the equity incentive awards are based upon satisfaction of performance
criteria; in which case, they will only vest pursuant to their express terms;
and

(vi)
As long as Employee pays the full monthly premiums for COBRA coverage, Company
shall provide Employee and, as applicable, Employee's eligible dependents with
continued medical and dental coverage, on the same basis as provided to
Company's active executives and their dependents until the earlier of: (i)
eighteen (18) months after the Date of Termination; or (ii) the date Employee is
first eligible for medical and dental coverage (without pre-existing condition
limitations) with a subsequent employer. In addition, within thirty (30)
business days after the Date of Termination, Company shall pay Employee a lump
sum cash payment equal to eighteen monthly medical and dental COBRA premiums
based on the level of coverage in effect for the Employee (e.g., employee only
or family coverage) on the Date of Termination.

(b)
Termination by Company for Cause and by Employee without Good Reason. If

--------------------------------------------------------------------------------

Employee's employment is terminated by Company for Cause or by Employee without
Good Reason, Company's only obligation under this Agreement shall be payment of
any Addendum Accrued Obligations.
(c)
Termination due to Death or Disability. If Employee's employment is terminated
due to death or Disability, Company shall pay Employee (or to Employee's estate
or personal representative in the case of death), within thirty (30) business
days after the Date of Termination: (i) any Addendum Accrued Obligations; plus
(ii) a prorated Incentive Bonus based upon the target Incentive Bonus Employee
would have received, multiplied by the percentage of the performance period
completed before the Date of Termination; plus (iii) the unpaid portion of the
Annual Base Salary for the remainder of the Employment Term.

(d)
Definition of Change in Control. For purposes of this Agreement, the term
"Change in Control" shall mean that the conditions set forth in any one of the
following subsections shall have been satisfied:

(i)
the acquisition, directly or indirectly, by any "person" (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
"Exchange Act") and used in Sections 13(d) and 14(d) thereof) of "beneficial
ownership" (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of Company possessing more than 50% of the total combined voting power of all
outstanding securities of Company;

(ii)
a merger or consolidation in which Company is not the surviving entity, except
for a transaction in which the holders of the outstanding voting securities of
Company immediately prior to such merger or consolidation hold, in the
aggregate, securities possessing more than 50% of the total combined voting
power of all outstanding voting securities of the surviving entity immediately
after such merger or consolidation;

(iii)
a reverse merger in which Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of Company are transferred to or acquired by a
person or persons different from the persons holding those securities
immediately prior to such merger;

(iv)
during any period of two (2) consecutive years during the Employment Term or any
extensions thereof, individuals, who, at the beginning of such period,
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;

(v)
the sale, transfer or other disposition (in one transaction or a series of
related

--------------------------------------------------------------------------------

transactions) of assets of Company that have a total fair market value equal to
or more than one-third of the total fair market value of all of the assets of
Company immediately prior to such sale, transfer or other disposition, other
than a sale, transfer or other disposition to an entity (x) which immediately
following such sale, transfer or other disposition owns, directly or indirectly,
at least 50% of Company's outstanding voting securities or (y) 50% or more of
whose outstanding voting securities is immediately following such sale, transfer
or other disposition owned, directly or indirectly, by Company. For purposes of
the foregoing clause, the sale of stock of a subsidiary of Company (or the
assets of such subsidiary) shall be treated as a sale of assets of Company; or
(vi)
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of Company.

(e)
Six-Month Delay. To the extent Employee is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance promulgated thereunder and any
elections made by the Company in accordance therewith, notwithstanding the
timing of payment provided in any other Section of this Agreement, no payment,
distribution or benefit under this Agreement that constitutes a distribution of
deferred compensation (within the meaning of Treasury Regulation
Section 1.409A-1(b)) upon separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), after taking into account all
available exemptions, that would otherwise be payable during the six-month
period after separation from service, will be made during such six-month period,
and any such payment, distribution or benefit will instead be paid on the first
business day after such six-month period.



7.    Incorporation by Reference. This Addendum is entered into between the
parties for the purpose of amending certain terms of the Employment Agreement
during the term of this Addendum, and is hereby incorporated therein and made a
part thereof during the Addendum Term. Unless specifically stated otherwise
herein, all terms of the Employment Agreement shall remain in full force and
effect during the Addendum Term and, upon expiration of this Addendum, the terms
of Employee’s employment with Company shall revert to and be governed by the
terms of the Employment Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Addendum to be effective as of
the date first set forth above.
 
 
LENDER PROCESSING SERVICES, INC.
 
 
 
 
By:
      /s/ Thomas L. Schilling
 
Name:
Thomas L. Schilling
 
Its:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
LEE A. KENNEDY
 
 
 
 
 
      /s/ Lee A. Kennedy



 